COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  ALBERTO PENA,                                   §               No. 08-16-00236-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                120th District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §               (TC# 20120D04958)

                                              §
                                            ORDER

       The Court GRANTS the Appellant’s Reply Brief third motion for extension of time within

which to file the Appellant’s reply brief until February 10, 2018. NO FURTHER MOTIONS

FOR EXTENSION OF TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney, prepare

the Appellant’s reply brief and forward the same to this Court on or before February 10, 2018.

This case is scheduled for submission on February 22, 2018. The Court will not consider a request

to delay submission based on Appellant’s inability to file his reply brief by the deadline.

       IT IS SO ORDERED this 16th day of January, 2018.


                                                      PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.